       Case 1:21-cv-03287-JMF-SDA Document 4 Filed 04/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ASHU SHUKLA,

                             Plaintiff,
                                                                    21-CV-3287 (LTS)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
APPLE, INC.; DELOITTE CONSULTING,                                 BALANCE
LLP,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either (1) request authorization to proceed without prepaying fees, that is, in forma pauperis

(IFP), by submitting a signed IFP application, see 28 U.S.C. §§ 1914, 1915, or (2) pay a $350.00

filing fee, plus an administrative fee. Effective December 1, 2020, the administrative fee

increased from $50.00 to $52.00, bringing the total fees to commence a new action to $402.00.

       Because Plaintiff’s complaint was filed after the administrative fee increase took effect,

the applicable fees for this action are $402.00, but Plaintiff submitted the complaint with a

certified check for $400.00. Accordingly, the Court directs Plaintiff, within 30 days, to send a

$2.00 certified check or money order to the following address: United States District Court for

the Southern District of New York, Attn: Cashier, 500 Pearl Street, Room 260, NY, NY 10007.

       The Court further directs the Cashier’s Unit to hold Plaintiff’s $400.00 certified check for

30 days from the date of this order. If the Court receives Plaintiff’s $2.00 certified check or

money order within this period, the case shall be processed in accordance with the procedures of

the Clerk’s Office. If the Court does not receive Plaintiff’s certified check or money order with

payment of the $2.00 balance within the time allowed, then: (1) the $400.00 certified check that
       Case 1:21-cv-03287-JMF-SDA Document 4 Filed 04/16/21 Page 2 of 2




Plaintiff submitted will be returned to Plaintiff, and (2) the complaint will be dismissed without

prejudice to Plaintiff’s refiling the complaint, together with the proper fees or an IFP application.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 16, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  2
